DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2022 has been entered.
 
Status of Claims
In response to communications filed on 04 August 2022, claims 1-20 are presently pending in the application, of which, claims 1, 8, and 15 are presented in independent form. The Examiner acknowledges amended claims 1, 8, and 15. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 04 May 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are not deemed persuasive. Applicant arguments are directed to amended features and have been incorporated into the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, Michael, et al (U.S. 2016/0217384 and known hereinafter as Leonard)(newly presented) in view of Clemm, Alexander, et al (U.S. 2017/0295231 and known hereinafter as Clemm).

As per claim 1, Leonard teaches a computer-implemented method for selective use of Internet-of-Things (IoT) data in data analytics systems, the method being executed by one or more processors and comprising: 
receiving, by the data analytic system, IoT data from an IoT device (e.g. Leonard, see paragraphs [0063-0065], which discloses network devices such as a mobile phone, laptop computer, tablet computer, temperature sensor, motion sensor, etc., where the network devices may be or may include sensors that are sensitive to detecting aspects of their environment, where, see paragraphs [0072-0075], which discloses collecting data as received from the network devices, which are processed as part of a big data analytics project, where it may additional receive data in real-time as part of a streaming analytics environment.), the IoT data comprising timeseries data and an identifier that uniquely identifies the IoT device (e.g. Leonard, see paragraphs [0119-0120], which discloses data may include timestamps that can be used for latency measurements and includes metadata which identifies the device. Additionally, see paragraphs [0179-0180], which disclose collecting time series data set that is to be analyzed.); 
determining that hardening is to be applied to the IoT data to address any delay of the IoT data in processing the IoT data for analytics (e.g. Leonard, see paragraphs [0170-0180], which discloses upon receipt of receiving time series data, the time series analysis engine analyzes the time series using the user specification, for example, the time series analysis engine may utilize the user specification to identify a data set from the time series data store, a data store responsible for storing time series data sets, and where the time series analysis engine may use the forecast generator to provide a forecast (e.g. analysis) of the time series data set (Examiner notes the time series data set is hardened, because the time series data set is stored.).).
Although Leonard discloses time series data, it does not explicitly disclose comparing a timestamp of the IoT data to a hardening value, the timestamp indicating when the IoT data was generated by the IoT device; and in response to comparing, selectively using the IoT data in one or more uses by the data analytics system, the one or more uses comprising one or more of updating a report and updating a data object based on the IoT data.
Clemm teaches comparing a timestamp of the IoT data to a hardening value (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.), the timestamp indicating when the IoT data was generated by the IoT device (e.g. Clemm, see paragraph [0107], which discloses data objects may be a large object that has a first part and a second part, where the first part may correspond to a property type ‘time’ and the second part may correspond to a property type ‘location.’); and 
in response to comparing, selectively using the IoT data in one or more uses by the data analytics system (e.g. Clemm, see paragraphs [0111-0115], which discloses based on some encoded property types, the receiving computing device may generate a subscription request, thereby illustrating the selective step of using the property value within the system.), the one or more uses comprising one or more of updating a report and updating a data object based on the IoT data (e.g. Clemm, see paragraphs [0115-0116], which discloses receiving a push subscription update from sending computing device (e.g. IoT device).). 
Leonard is directed to analyzing time series techniques utilizing count data sets. Clemm is directed to transporting encoded data. Both are analogous art because they are directed to manipulating time series data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Leonard with the teachings of Clemm to include the claimed features with the motivation to provide reporting of time series data. 

As per claim 8, Leonard teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for selective use of Internet-of-Things (IoT) data in data analytics systems, the operations comprising: 
receiving, by the data analytic system, IoT data from an IoT device (e.g. Leonard, see paragraphs [0063-0065], which discloses network devices such as a mobile phone, laptop computer, tablet computer, temperature sensor, motion sensor, etc., where the network devices may be or may include sensors that are sensitive to detecting aspects of their environment, where, see paragraphs [0072-0075], which discloses collecting data as received from the network devices, which are processed as part of a big data analytics project, where it may additional receive data in real-time as part of a streaming analytics environment.), the IoT data comprising timeseries data and an identifier that uniquely identifies the IoT device (e.g. Leonard, see paragraphs [0119-0120], which discloses data may include timestamps that can be used for latency measurements and includes metadata which identifies the device. Additionally, see paragraphs [0179-0180], which disclose collecting time series data set that is to be analyzed.); 
determining that hardening is to be applied to the IoT data to address any delay of the IoT data in processing the IoT data for analytics (e.g. Leonard, see paragraphs [0170-0180], which discloses upon receipt of receiving time series data, the time series analysis engine analyzes the time series using the user specification, for example, the time series analysis engine may utilize the user specification to identify a data set from the time series data store, a data store responsible for storing time series data sets, and where the time series analysis engine may use the forecast generator to provide a forecast (e.g. analysis) of the time series data set (Examiner notes the time series data set is hardened, because the time series data set is stored.).).
Although Leonard discloses time series data, it does not explicitly disclose comparing a timestamp of the IoT data to a hardening value, the timestamp indicating when the IoT data was generated by the IoT device; and in response to comparing, selectively using the IoT data in one or more uses by the data analytics system, the one or more uses comprising one or more of updating a report and updating a data object based on the IoT data.
Clemm teaches comparing a timestamp of the IoT data to a hardening value (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.), the timestamp indicating when the IoT data was generated by the IoT device (e.g. Clemm, see paragraph [0107], which discloses data objects may be a large object that has a first part and a second part, where the first part may correspond to a property type ‘time’ and the second part may correspond to a property type ‘location.’); and 
in response to comparing, selectively using the IoT data in one or more uses by the data analytics system (e.g. Clemm, see paragraphs [0111-0115], which discloses based on some encoded property types, the receiving computing device may generate a subscription request, thereby illustrating the selective step of using the property value within the system.), the one or more uses comprising one or more of updating a report and updating a data object based on the IoT data (e.g. Clemm, see paragraphs [0115-0116], which discloses receiving a push subscription update from sending computing device (e.g. IoT device).). 
Leonard is directed to analyzing time series techniques utilizing count data sets. Clemm is directed to transporting encoded data. Both are analogous art because they are directed to manipulating time series data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Leonard with the teachings of Clemm to include the claimed features with the motivation to provide reporting of time series data.

As per claim 15, Leonard teaches a system, comprising: 
a computing device (e.g. Leonard, see Figure 1); and 
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for selective use of Internet-of-Things (IoT) data in data analytics systems (e.g. Leonard, see Figure 1), the operations comprising: 
receiving, by the data analytic system, IoT data from an IoT device (e.g. Leonard, see paragraphs [0063-0065], which discloses network devices such as a mobile phone, laptop computer, tablet computer, temperature sensor, motion sensor, etc., where the network devices may be or may include sensors that are sensitive to detecting aspects of their environment, where, see paragraphs [0072-0075], which discloses collecting data as received from the network devices, which are processed as part of a big data analytics project, where it may additional receive data in real-time as part of a streaming analytics environment.), the IoT data comprising timeseries data and an identifier that uniquely identifies the IoT device (e.g. Leonard, see paragraphs [0119-0120], which discloses data may include timestamps that can be used for latency measurements and includes metadata which identifies the device. Additionally, see paragraphs [0179-0180], which disclose collecting time series data set that is to be analyzed.); 
determining that hardening is to be applied to the IoT data to address any delay of the IoT data in processing the IoT data for analytics (e.g. Leonard, see paragraphs [0170-0180], which discloses upon receipt of receiving time series data, the time series analysis engine analyzes the time series using the user specification, for example, the time series analysis engine may utilize the user specification to identify a data set from the time series data store, a data store responsible for storing time series data sets, and where the time series analysis engine may use the forecast generator to provide a forecast (e.g. analysis) of the time series data set (Examiner notes the time series data set is hardened, because the time series data set is stored.).).
Although Leonard discloses time series data, it does not explicitly disclose comparing a timestamp of the IoT data to a hardening value, the timestamp indicating when the IoT data was generated by the IoT device; and in response to comparing, selectively using the IoT data in one or more uses by the data analytics system, the one or more uses comprising one or more of updating a report and updating a data object based on the IoT data.
Clemm teaches comparing a timestamp of the IoT data to a hardening value (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.), the timestamp indicating when the IoT data was generated by the IoT device (e.g. Clemm, see paragraph [0107], which discloses data objects may be a large object that has a first part and a second part, where the first part may correspond to a property type ‘time’ and the second part may correspond to a property type ‘location.’); and 
in response to comparing, selectively using the IoT data in one or more uses by the data analytics system (e.g. Clemm, see paragraphs [0111-0115], which discloses based on some encoded property types, the receiving computing device may generate a subscription request, thereby illustrating the selective step of using the property value within the system.), the one or more uses comprising one or more of updating a report and updating a data object based on the IoT data (e.g. Clemm, see paragraphs [0115-0116], which discloses receiving a push subscription update from sending computing device (e.g. IoT device).). 
Leonard is directed to analyzing time series techniques utilizing count data sets. Clemm is directed to transporting encoded data. Both are analogous art because they are directed to manipulating time series data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Leonard with the teachings of Clemm to include the claimed features with the motivation to provide reporting of time series data.

As per claims 2, 9, and 16, the modified teachings of Leonard and Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, wherein the hardening value comprises a hardening timestamp and the IoT data is not used in the one or more uses by the data analytics system when the timestamp exceeds the hardening timestamp (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, etc. The Examiner notes that when a timestamp is associated with the internet message, that illustrates the hardening of IoT data.). 

As per claims 3, 10, and 17, the modified teachings of Leonard and Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, wherein the hardening value comprises a hardening timespan and the IoT data is not used in the one or more uses by the data analytics system when the timestamp is not within the hardening timespan (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.). 

As per claims 4, 11, and 18, the modified teachings of Leonard and Clemm teaches the method of claim 3, the computer-readable storage medium of claim 10, and the system of claim 17, respectively, wherein the hardening timespan is relative to a current time (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, etc. The Examiner notes that when a timestamp is associated with the internet message, that illustrates the hardening of IoT data.). 

As per claims 5, 12, and 19, the modified teachings of Leonard and Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, further comprising determining one or more of a type of the IoT data and a use of the IoT data, wherein determining that hardening is to be applied to the IoT data is at least partially based on one or more of the type of the IoT data and the use of the IoT data (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.). 

As per claims 6, 13, and 20, the modified teachings of Leonard and Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, wherein the IoT data is not used for at least one use and is used for another use (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.). 

As per claims 7 and 14, the modified teachings of Leonard and Clemm teaches the method of claim 1 and the computer-readable storage medium of claim 8, respectively, wherein the IoT data is received in real-time and determining that the hardening is to be applied to the IoT data is executed in response to the receiving the IoT data (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 8, 2022